Exhibit 10.1

A description of the principal terms of this instrument appears in Item 1.01 of
the Current Reporto on Form 8-K to which this instrument is an exhibit and is
incorporated herein by reference.

CONTRATO DE COMPRAVENTA DE ACCIONES

Entre MRT CONSULTING S.A., sociedad constituida y existente bajo las leyes de la
República de Panamá, número de registro 2338905-1-795944, con domicilio en la
calle 53E, Urbanización Marbella, MMG Tower, piso 16, Panamá, República de
Panamá, representada en este acto por Javier Rodriguez Teodoro, uruguayo,
titular de la Cedula de Identidad de la República Oriental del Uruguay número
1.266.390-5, en adelante el VENDEDOR, por una parte; y METROSPACES, INC., una
sociedad constituida bajo las leyes del Estado de Delaware, Estados Unidos de
América, con domicilio en 888 Brickell Key Dr., Suite 1102, Miami, Florida
(33131), Estados Unidos de América, representada en este acto por su presidente
Oscar Antonio Brito, en adelante el COMPRADOR, por la otra parte, y teniendo en
cuenta que:

 i.   El VENDEDOR es titular de Un millón novecientos sesenta y nueve mil
      novecientos cuatro (1.969.904) acciones ordinarias, nominativas, no
      endosables, representativas del ciento por ciento (100%) del capital
      accionario de BODEGA IKAL S.A. (antes BODEGA DON ENZO S.A., número
      correlativo 1.784.582), sociedad constituida y existente bajo las leyes de
      la República Argentina, cuyo estatuto se inscribió ante la Inspección
      General de Justicia de la Ciudad Autónoma de Buenos Aires, República
      Argentina, con fecha 18 de mayo de 2007 bajo el número 7838 del Libro 35
      Tomo - de Sociedades por Acciones; y sus modificatorias: Aumento de
      Capital inscripto el 11 de marzo de 2008 bajo el número 5485 del Libro 39
      Tomo - de Sociedades por Acciones; Reducción de Capital inscripta el 29 de
      julio de 2008 bajo el número 15023 del Libro 40 Tomo - de Sociedades por
      Acciones; y Modificación de Denominación Social inscripta el 1º de agosto
      de 2008 bajo el número 15424 del Libro 41 Tomo - de Sociedades por
      Acciones.
 ii.  Asimismo, El VENDEDOR es titular de doscientos cuarenta (240) acciones
      ordinarias, nominativas, no endosables, representativas del ciento por
      ciento (100%) del capital accionario de BODEGA SILVA VALENT S.A. una
      sociedad argentina, inscripta en el Registro Público de Sociedad Anónimas
      de la Provincia de Mendoza, bajo el número 12.061, fojas 1-5 del año 2007.
 iii. El ciento por ciento de las acciones de BODEGA IKAL S.A. y el ciento por
      ciento de las acciones de BODEGA SILVA VALENT S.A. se denominan
      conjuntamente y en adelante las ACCIONES.
 iv.  El VENDEDOR desea vender las ACCIONES al COMPRADOR y éste desea
      comprarlas.
 v.   El COMPRADOR, por medio de su representante, declara que tiene plena
      capacidad jurídica para firmar este convenio y cumplir con todos los actos
      previstos en el mismo.

Por consiguiente, se conviene en celebrar el presente CONTRATO DE COMPRAVENTA DE
ACCIONES que se regirá por las siguientes cláusulas y condiciones:

PRIMERA: VENTA

El VENDEDOR en este acto vende, cede y transfiere al COMPRADOR las acciones que
representan el ciento por ciento del capital social de BODEGA IKAL S.A., y
vende, cede y transfiere al COMPRADOR las acciones que representan las el ciento
por ciento del capital social de BODEGA SILVA VALENT S.A., todas ACCIONES que
son adquiridas por el COMPRADOR.

Las ACCIONES se venden y entregan incluyendo todos los derechos políticos y
patrimoniales que corresponden a las mismas, inclusive -sin que implique
limitación- los derechos a dividendos en acciones, en especie o efectivo votados
hasta la fecha, así como todos los derechos y acciones provenientes de
capitalizaciones de reservas, revalúo, ajustes de capital y aportes irrevocables
y de todo tipo que se encuentren pendientes y todo derecho de crédito de el
VENDEDOR contra las sociedades BODEGA IKAL S.A. y BODEGA SILVA VALENT S.A., por
cualquier título o causa devengado hasta la fecha del presente.

SEGUNDA: PRECIO

El precio de venta de las ACCIONES se fija en la suma total de DÓLARES
ESTADOUNIDENSES CUATRO MILLONES QUINIENTOS MIL (U$S 4.500.000.-).Dicho precio se
intrumenta como deuda cartular mediante un pagaré librado por el comprador a
favor del vendedor, anexo al presente bajo el título "PROMISSORY NOTE", en los
términos y condiciones allí referidas. El precio de compra se estipula en base
al compromiso esencial asumido por el VENDEDOR de que todas las declaraciones y
garantías que se enumeran en la clausula Tercera más abajo son verdaderas,
completas y correctas.

--------------------------------------------------------------------------------

TERCERA: DECLARACIONES Y GARANTIAS

El VENDEDOR declara y garantiza que:

3.1     Es el único e irrestricto propietario de las ACCIONES. Las ACCIONES se
hallan libres de toda obligación, prenda (excepto la que se refiere en la
cláusula Quinta), gravamen o carga, y no están sujetas a acuerdos que limiten o
restrinjan su transmisibilidad y/o derechos patrimoniales o políticos. Las
ACCIONES representan el ciento por ciento sobre el total de acciones de las
sociedades BODEGA IKAL S.A. y BODEGA SILVA VALENT S.A.. Las ACCIONES han sido
correctamente emitidas conforme resoluciones societarias válidamente adoptadas.
Todas las ACCIONES fueron oportunamente suscriptas e integradas en su totalidad
sin afectar derechos de terceros.

3.2     Tiene plena capacidad jurídica para firmar este convenio y cumplir con
todos los actos previstos en el mismo.

3.3     El capital suscripto e integrado de BODEGA IKAL SOCIEDAD ANÓNIMA es, a
la fecha, de pesos argentinos Un millón novecientos sesenta nueve mil
novecientos cuatro ($1.969.904), representado por Un millón novecientos sesenta
nueve mil novecientos cuatro (1.969.904) acciones ordinarias, nominativas, no
endosables, de un peso argentino ($ 1,00) valor nominal cada una y con derecho a
un (1) voto por acción. BODEGA IKAL S.A. es una sociedad anónima regularmente
constituida y existente bajo las leyes de la República Argentina y tiene plena
capacidad para desarrollar sus negocios y operar sus activos. El estatuto social
y las modificaciones estatutarias de la sociedad que se indicaran en el acápite,
representan la totalidad de la información sobre los estatutos sociales vigentes
e inscriptos en la Inspección General de Justicia, y no existen modificaciones a
dichos estatutos pendientes de inscripción. BODEGA IKAL S.A. ha conducido en
todo momento sus negocios en cumplimiento de sus estatutos sociales y las normas
legales.

3.4     El capital suscripto e integrado de BODEGA SILVA VALENT SOCIEDAD ANÓNIMA
es, a la fecha, de pesos argentinos Veinticuatro mil ($24.000), representado por
Doscientos cuarenta (240) acciones ordinarias, nominativas, no endosables, de
cien pesos argentinos ($ 100) valor nominal cada una y con derecho a un (1) voto
por acción. BODEGA SILVA VALENT S.A. es una sociedad anónima regularmente
constituida y existente bajo las leyes de la República Argentina y tiene plena
capacidad para desarrollar sus negocios y operar sus activos. El estatuto social
y las modificaciones estatutarias de la sociedad que se indicaran en el acápite,
representan la totalidad de la información sobre los estatutos sociales
vigentes. BODEGA SILVA VALENT S.A. ha conducido en todo momento sus negocios en
cumplimiento de sus estatutos sociales y las normas legales.

3.5     BODEGA IKAL S.A. y BODEGA SILVA VALENT S.A. se denominan, en adelante,
LAS SOCIEDADES.

3.6     Las SOCIEDADES han continuado sus prácticas y políticas normales y han
cumplido en todos sus aspectos las obligaciones que han asumido en virtud de
todos los contratos, convenios y compromisos en los que son parte;

3.7     Las SOCIEDADES no han tenido cambios adversos, deterioros o pérdidas de
sus activos o negocios, ni se ha producido ningún hecho respecto de sus activos,
negocios, bienes o empleados, o respecto de los activos o bienes de terceros,
alquilados o utilizados en relación con el giro ordinario de sus actividades,
del que tuviera conocimiento el VENDEDOR y que pudiera esperarse razonablemente
que amenacen, interrumpan, afecten o perjudiquen el giro ordinario de las
SOCIEDADES;

3.8     Las SOCIEDADES son las únicas propietarias y tienen títulos perfectos
sobre todos sus activos (principalmente pero no limitados a 75 hectáreas
ubicadas en ruta 89 esquina calle Danti, en Valle de Uco, Mendoza, Argentina
-que incluyen 49 hectáreas de viñedos en producción-, la marca Ikal registrada
en categoría 33, anteproyectos, diseños y nombres de dominio) y éstos no están
sujetas a ningún contrato con reserva de dominio u otros derechos de cualquier
tipo o naturaleza

3.9     Las SOCIEDADES no están obligadas directa o indirectamente con ninguna
sociedad controlada o vinculada, directa o indirectamente por o con el VENDEDOR.
No existe acreedor o proveedor alguno de las SOCIEDADES que tenga vinculación
directa o indirecta con el VENDEDOR.

--------------------------------------------------------------------------------

3.10     Las SOCIEDADES no han otorgado garantías, fianzas ni avales de ningún
tipo, salvo las correspondientes a operaciones realizadas en el curso ordinario
de los negocios y para beneficio exclusivo de las SOCIEDADES.

3.11     Las declaraciones juradas presentadas son verdaderas y fueron
confeccionadas de acuerdo a las leyes vigentes en cada oportunidad. Cualquier
pasivo eventual derivado de dudas interpretativas resultantes de las
disposiciones legales entonces aplicables han sido provisionadas en forma
completa.

3.12     El VENDEDOR garantiza que las SOCIEDADES no son parte de contrato o
arreglo especial alguno con respecto a sus directores y/o empleados que
contemple remuneraciones o bonificaciones especiales, de compensación diferida,
derecho a retiro, pensión, opción de compra de acciones, indemnizaciones
especiales o de cualquier otra naturaleza en virtud de los cuales las SOCIEDADES
se vean obligadas a asumir compromisos que no sean aquellas obligaciones
dispuestas por la ley o por el correspondiente Convenio Colectivo de Trabajo.

3.13     El VENDEDOR garantiza que no existen reclamos pendientes invocando que
la actividad de las SOCIEDADES infrinjan cualquier patente nacional o
extranjera, o violan o implican el uso ilegal de fórmulas, know-how, secretos
comerciales, marcas, nombres comerciales, logotipos, o cualquier derecho de la
propiedad industrial, intelectual o artística.

3.14     La firma de este Convenio y el perfeccionamiento de los actos jurídicos
contemplados en el mismo no tendrán como resultado ni constituirán: (i) un
incumplimiento por parte del VENDEDOR o de las SOCIEDADES o una violación de los
Estatutos de las SOCIEDADES o de cualquier licencia u otro contrato, instrumento
o acuerdo en los cuales el VENDEDOR o las SOCIEDADES fueran parte o por los
cuales el VENDEDOR o las SOCIEDADES o cualquiera de sus activos se encuentren
afectados; (ii) un hecho que permita a cualquier parte resolver cualquier
contrato o acelerar el vencimiento de cualquier deuda u otra obligación de las
SOCIEDADES; (iii) la creación o imposición o exigibilidad de cualquier derecho
de garantía, carga o gravamen sobre cualquiera de los activos o bienes de las
SOCIEDADES; o (iv) la violación de cualquier ley, estatuto, ordenanza, norma o
reglamentación, fallo, decisión, mandamiento, medida cautelar o sentencia
aplicable al VENDEDOR o las SOCIEDADES.

CUARTA: TOLERANCIA

El hecho de que cualquiera de las partes, en cualquier momento, no requiera de
la otra el cumplimiento de cualquiera de las disposiciones del presente, no
afectará de manera alguna el pleno derecho a requerir tal cumplimiento en
cualquier momento en el futuro. La dispensa de cualquiera de las partes de una
violación de las disposiciones del presente no constituirá la dispensa de alguna
violación ulterior de la misma disposición o cualquier otra ni constituirá
renuncia a la disposición misma. La omisión de cualquiera de las partes en el
ejercicio de cualquier derecho conferido por el Contrato no constituirá renuncia
a dicho derecho.

QUINTA: CAUCIÓN

En garantía del cumplimiento de la obligación asumida por LAS PARTES de común
acuerdo resuelven que los títulos representativos de las acciones vendidas
mencionados en la clausula PRIMERA y SEGUNDA quedarán depositados, en caución,
ante el Dr. CARLOS DANIEL SILVA, argentino, nacido el 28 de marzo de 1961,
casado, titular del Documento Nacional de Identidad número 14.602.808, CUIT
20-14602808-0, abogado, con domicilio en la calle Húsares 2110, Ciudad Autónoma
de Buenos Aires, en adelante el DEPOSITARIO.
El DEPOSITARIO designado deberá proceder de la siguiente forma: a) Entregar los
títulos al COMPRADOR cuando este acredite haber abonado total o parcialmente el
precio pactado en la cláusula segunda del presente, en los términos de lo
dispuesto en el último párrafo de las cláusula sexta. Tal acreditación deberá
efectuarse, únicamente, con carta de pago emitida por el VENDEDOR; b) Entregar
los títulos al VENDEDOR, en caso de incumplimiento del COMPRADOR de los pagos
pactados acreditado fehacientemente. En forma previa deberá intimar
fehacientemente a LAS PARTES a regularizar la situación en un plazo no inferior
a 60 días corridos, contados desde la fecha en que debió efectuarse el pago.
En este acto se notifica al Directorio de Bodega Ikal S.A. y Bodega Silva Valent
S.A. las disposiciones de esta cláusula para que se sirvan tomar nota de la
caución acordada.

SEXTA: INCUMPLIMIENTO

Si el COMPRADOR incumpliera el pago de la cuota prevista en la cláusula SEGUNDA,
inciso b), la VENDEDORA podrá optar por dar por rescindida esta compraventa,
imputando las sumas recibidas a indemnización pactada, o exigir al COMPRADOR el
cumplimiento de las obligaciones en mora.

--------------------------------------------------------------------------------

Si el COMPRADOR incumpliera el pago de cualesquiera de las cuotas previstas en
la cláusula SEGUNDA, inciso c), la VENDEDORA podrá optar -previa intimación
fehaciente al COMPRADOR a regularizar la situación en un plazo no inferior a 60
días corridos, contados desde la fecha en que debió efectuarse el pago- por una
de las siguientes alternativas: a) exigir al COMPRADOR el cumplimiento de las
obligaciones en mora; o b) Dar por rescindida esta compraventa, en cuyo caso
imputará los pagos parciales recibidos a la venta parcial de las ACCIONES, en
una cantidad de ACCIONES proporcionalmente equivalente a las sumas recibidas.
Por ejemplo: si se recibieron sumas equivalentes al 40% del precio pactado, se
transferirán al COMPRADOR acciones representativas del 40% del capital social
las SOCIEDADES. En tal caso, el DEPOSITARIO liberará y entregará al COMPRADOR
las acciones correspondientes.

SÉPTIMA: PAGARÉ

Se deja constancia que en garantía del pago del precio establecido en la
cláusula SEGUNDA, la firma METROSPACES INC, sociedad constituida bajo las leyes
de Delaware, Estados Unidos de América, controlante del COMPRADOR, libró un
pagaré a favor del VENDEDOR, cuya cancelación cursará plenamente los efectos del
pago del precio de esta compraventa de acciones. Copia del mismo se anexa al
presente contrato.

OCTAVA: JURISDICCIÓN. LEY APLICABLE

A todos los efectos emergentes del presente convenio ya sean judiciales o
extrajudiciales las partes constituyen domicilio especial en los indicados al
comienzo. Las partes se someten a la jurisdicción de los Tribunales Ordinarios
de la ciudad Autónoma de Buenos Aires. Este contrato y sus versiones en otros
idiomas, como se refiere en la cláusula décimo primera, se regirán por las leyes
de la República Argentina.

NOVENA: NOTIFICACION ART. 215 LEY 19.550

La presente transferencia será asentada en el Libro Registro de Accionistas de
las SOCIEDADES, las que serán notificadas por escrito.

DÉCIMA: NOTIFICACIONES. DOMICILIOS

Todas las notificaciones deberán realizarse por escrito y cursarse por medio
fehaciente y/o por correo privado prepagado con constancia de envío y recepción,
debiendo además en este último caso enviarse simultáneamente por facsímil el
contenido de la notificación. Las notificaciones deberán cursarse, en los
domicilios indicados en el Acápite.

DÉCIMO PRIMERA:

Las partes dejan constancia que entre ellas, y con el mismo objeto y con el
mismo fin, y para atender el mismo negocio, han firmado otro contrato denominado
"STOCK PURCHASE AGREEMENT", en un formato adaptado a los requerimientos de la
legislación y de la autoridad de aplicación en los Estados Unidos de América.
Las partes dejan establecido que, en caso de controversia o disputa en la
aplicación, interpretación, ejecución o cumplimiento de este contrato o del
“Stock Purchase Agreement” precitado, este Contrato de Compraventa de Acciones
prevalecerá por sobre el “Stock Purchase Agreement”, y este Contrato de
Compraventa de Acciones es el que en definitiva habrá de regir el negocio y la
compraventa de acciones entre las partes.

En un todo de conformidad, se suscriben dos (2) ejemplares de igual tenor, en la
Ciudad de Montevideo, República Oriental del Uruguay, a los 13 días del mes de
enero de 2015.



/s/ Javier Rodriguez Teodoro           /s/ Oscar Antonio Brito           Por el
VENDEDOR: Por el COMPRADOR:

Javier Rodriguez Teodoro

Oscar Antonio Brito CI. ROU. ______________ Presidente de METROSPACES, Inc. En
representación de

MRT CONSULTING S.A.

